CALCULATION OF REGISTRATION FEE Title of Each Class of Securities Offered Maximum Aggregate Offering Price Amount of Registration Fee(1) Global Medium-Term Notes, Series A $1,524,770 $207.98 (1) Calculated in accordance with Rule 457(r) of the Securities Act of 1933. Pricing Supplement dated July 26, 2013 (To the Information Supplement dated July 19, 2013, the Prospectus dated July 19, 2013 and Prospectus Supplement dated July 19, 2013) Filed Pursuant to Rule 424(b)(2) Registration Statement No. 333-190038 $1,524,770 Barclays Bank PLC Trigger Return Optimization Securities Linked to the S&P 500 ® Index due July 29, 2016 Investment Description Trigger Return Optimization Securities (the “Securities”) are unsubordinated and unsecured debt obligations issued by Barclays Bank PLC (the “Issuer”) with returns linked to the performance of the S&P 500 ® Index (the “Underlying Index”). If the Index Return is positive, the Issuer will repay the principal amount of the Securities at maturity plus pay a return equal to the Multiplier of 1.5 multiplied by the Index Return, up to the Maximum Gain of 29.07%. If the Index Return is zero or negative and the Index Ending Level is equal to or greater than the Trigger Level (75% of the Index Starting Level), the Issuer will repay the principal amount of the Securities at maturity. However, if the Index Ending Level is less than the Trigger Level, you will be exposed to the full decline in the Underlying Index and the Issuer will repay less than the full principal amount of the Securities, if anything, resulting in a loss of principal that is proportionate to the negative Index Return. Investing in the Securities involves significant risks. The Issuer will not pay any interest on the Securities. You may lose some or all of the principal amount of the Securities. The contingent repayment of principal applies only at maturity. Any payment on the Securities, including any repayment of principal, is subject to the creditworthiness of the Issuer and is not, either directly or indirectly, an obligation of any third party.
